Motion Granted; Appeal Dismissed and Memorandum Opinion filed May 22,
2018.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-18-00257-CV

                            EDUCAP INC., Appellant

                                          V.

         TRAVIS A. BRYAN AND MICHAEL R. BRYAN, Appellees

               On Appeal from County Civil Court at Law No. 3
                            Harris County, Texas
                      Trial Court Cause No. 1091929


                 MEMORANDUM                      OPINION

      This is an appeal from a judgment signed January 10, 2018. On May 10, 2018,
appellant filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1. The motion
is granted and the appeal is dismissed.

                                  PER CURIAM

Panel consists of Chief Justice Frost and Justices Donovan and Brown.